Exhibit 10.3 AMERICAN FIRST NATIONAL BANK July 24th , 2013 Jonathan Carroll Lazarus Energy LLC 801 Travis St., Suite 2100 Houston, TX 77002 Re: $10Million 90% Gty USDA Ending of the Forbearance Agreement Dear Mr. Carroll, Attached please find a copy of the original USDA FIB Note and the Modified Note Agreement on the subject USDA loan. This is a courtesy letter informing you the ending of the forbearance period in August 12, 2013. Please resume payments on the note in the amount of $75,310.35 as reflected on the Note Modified Agreement. Payments on the note will be due on the first day of every month. The payment set forth was based on the re-amortized amount when the note was modified on June 1st, 2013. In addition, the payment reserve must be replenished in accordance with the original FIB Note. All other loan covenants on the original promissory note will remain the same and active for the life and/or term of the subject note. If you have further questions, please do not hesitate to phone me. Regards, /s/ ANALIZA DEL VALLE AnaLiza del Valle SVP/SBA Manage Encl: FIB Promissory Note, Note Modification Agreement 9999 Bellaire Boulevard • Houston, Texas 77036 • Tel: 713-596-2888 • Fax: 713-596-2555 www.AFNB.com
